Citation Nr: 1613145	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disability claimed as herniated discs, sciatic nerve damage, and arthritis of the back.

2.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	J. Bryan Jones III, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant had active military service from September 25, 1969 to November 10, 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a  March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2014, this matter was remanded to the Agency of Original Jurisdiction (AOJ) to provide the appellant with a Board hearing.  The appellant appeared before the undersigned at a Board videoconference hearing in November 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the Board videoconference hearing in November 2015, the appellant identified treatment for the claimed kidney disability.  He indicated that his current kidney specialist was Dr. Tavari.  See the Board hearing transcript, dated in November 2015, page 14.  Such records have not been obtained. 

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2014).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

A January 2006 letter from the Social Security Administration (SSA) indicates that the appellant was receiving monthly SSA benefits.  However, the letter does not indicate whether the benefits are age-related SSA benefits or disability benefits.  There is evidence of record which suggests that the appellant may have filed a claim for disability benefits for Bartters syndrome (the claimed kidney disorder) and a back disability.  See for instance the August 2005 letter from a state disability office.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2015); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  The Board finds that a remand is necessary to obtain information from SSA as to the type of SSA benefits that the Veteran receives.  If the benefits are based on disability, records from SSA should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all pertinent clinical records from Dr. Tavari and incorporate any such records with the appellant's claims file.

2.  Contact the Social Security Administration (SSA) and obtain the decision pertinent to the appellant's award of Social Security benefits.  If the appellant's SSA benefits are based upon disability, obtain from the SSA all records pertinent to the appellant's award of SSA disability benefits as well as the medical records relied upon concerning that claim.


3.  Then readjudicate the issues remaining on appeal.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


